IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2022 Term                       FILED
                                 _______________                    April 26, 2022
                                                                      released at 3:00 p.m.
                                    No. 21-0412                   EDYTHE NASH GAISER, CLERK
                                                                  SUPREME COURT OF APPEALS
                                  _______________                      OF WEST VIRGINIA



                NATHAN SCOTT STEPP, individually as a member
 of the West Virginia State Police, ZACH W. HARTLEY, individually as a member
 of the West Virginia State Police, OKEY S. STARSICK, individually as a member
of the West Virginia State Police, ROBERT B. HICKMAN, individually as a member
           of the Roane County Sheriff’s Department, ROANE COUNTY
                          SHERIFF’S DEPARTMENT, and
                        WEST VIRGINIA STATE POLICE,
                                  Defendants Below,
                                     Petitioners,

                                          v.

              BRADLEY COTTRELL, on behalf of the Estate of
                          Bernard Dale Cottrell,
                             Plaintiff Below,
                               Respondent.
     ____________________________________________________________

             Certified Questions from the United States District Court
                     for the Southern District of West Virginia
                 The Honorable Thomas E. Johnston, Chief Judge
                          Civil Action No. 2:18-CV-01281

                  CERTIFIED QUESTIONS ANSWERED
     ____________________________________________________________

                              Submitted: January 5, 2022
                                Filed: April 26, 2022

Michael D. Mullins, Esquire                    Russell A. Williams, Esquire
Candace Haley Bunn, Esquire                    New, Taylor & Associates
James E. McDaniel, Esquire                     Beckley, West Virginia
Robert L. Bailey, Esquire
Steptoe & Johnson PLLC
Charleston, West Virginia
Counsel for Petitioners Stepp, Hartley,    Nicolette A. Ward, Esquire
Starsick, and West Virginia State Police   Romanucci & Blandin, LLC
                                           Chicago, Illinois
Charles R. Bailey, Esquire                 Pro Hac Vice
John P. Fuller, Esquire                    Counsel for Respondent
Jeffrey Michael Carder, Esquire
Bailey & Wyant
Charleston, West Virginia
Counsel for Petitioners Hickman and
Roane County Sheriff’s Department

JUSTICE ARMSTEAD delivered the Opinion of the Court.

JUSTICE ALAN D. MOATS, sitting by temporary assignment, not participating.
                              SYLLABUS BY THE COURT


              1.      “‘A de novo standard is applied by this Court in addressing the legal

issues presented by a certified question from a federal district or appellate court.’ Syllabus

Point 1, Light v. Allstate Ins. Co., 203 W. Va. 27, 506 S.E.2d 64 (1998). Syllabus Point 1,

Martinez v. Asplundh Tree Expert Co., 239 W. Va. 612, 803 S.E.2d 582 (2017).’” Syllabus

Point 1, Fields v. Mellinger, 244 W. Va. 126, 851 S.E.2d 789 (2020).



              2.     “‘This Court undertakes plenary review of legal issues presented

by certified question from a federal district or appellate court.’ Syllabus Point 1, Bower v.

Westinghouse Elec. Corp., 206 W. Va. 133, 522 S.E.2d 424 (1999).” Syllabus Point 1,

Sheehan v. Mortgage Electronic Registration Systems, Inc., 244 W. Va. 106, 851 S.E.2d

769 (2020).



              3.     “A specific constitutional provision will be given precedence over

a general constitutional provision relating to the same subject matter where the two cannot

be reconciled.” Syllabus Point 3, State ex rel. Robb v. Caperton, 191 W. Va. 492, 446

S.E.2d 714 (1994).



              4.     Claims for excessive force by police officers during the course of

arrest, alleging a violation of West Virginia’s Constitution, must be analyzed under the




                                              i
specific textual source of such protection, rather than as a broad, general claim under

Article III, Section 10 alleging a violation of substantive due process.




                                             ii
Armstead, Justice:

              The United States District Court for the Southern District of West Virginia

presents two certified questions to this Court:

                     First, does West Virginia apply to its own Constitution
              the United States Supreme Court’s rule as established in
              Graham v. Connor, 490 U.S. 386 (1989) and United States v.
              Lanier, 520 U.S. 259 (1997), which requires a constitutional
              claim that is covered by a specific constitutional provision to
              be analyzed under the standard specific to that provision and
              not under substantive due process?

                     Second, if answered in the affirmative, is a claim
              brought under Article III, Section 10 of the West Virginia
              Constitution considered redundant where Plaintiffs also
              alleged an Article III, Section 6 claim but are no longer allowed
              to pursue Article III, Section 6 as an avenue for relief?

As discussed below, because we adopt Graham and its progeny, we answer both questions

in the affirmative.



                I. FACTUAL AND PROCEDURAL BACKGROUND

              This matter comes before the Court on two certified questions from the

United States District Court for the Southern District of West Virginia. The parties

stipulated to certain facts that were contained in the district court’s certification order,

which are summarized below.



              On September 6, 2016, following a high-speed pursuit of decedent, Bernard

Dale Cottrell, along West Virginia Route 14 which ended in Roane County, West Virginia,

Petitioner police officers Stepp, Hartley, and Hickman each discharged their firearms and

                                             1
Mr. Cottrell died as a result. Respondent, as administrator of decedent’s estate, then filed

a complaint in the United States District Court for the Southern District of West Virginia,

under its federal question jurisdiction, alleging seven separate causes of action against

Petitioners. 1 At issue in this appeal is Count IV of the complaint in which Respondent

alleges violations of Article III, Sections 6 and 10 of the West Virginia Constitution.



              There was extensive motions practice in the federal district court that resulted

in the dismissal of some counts of the complaint. However, claims for battery (Count V)

and negligence (Count VI) are still pending, as well as claims for violations of 42 U.S.C.

§ 1983 (Counts I and II). The certified questions at issue here revolve around summary

judgment motions filed by Petitioners Stepp, Hartley, and Hickman arguing that the United

States Supreme Court’s holding in Graham v. Connor, 490 U.S. 386 (1989), barred a cause



              1
                 Count I alleges claims against Petitioners Stepp, Hartley, and Hickman
under the Fourth Amendment for excessive force pursuant to 42 U.S.C. § 1983. Count II
is a claim for supervisory liability against Petitioner Starsick under the Fourth Amendment,
also pursuant to 42 U.S.C. § 1983. Count III was a 42 U.S.C. § 1983 Monell claim against
Petitioner West Virginia State Police, which has been dismissed by the federal district
court. Count IV is a claim against Petitioners Stepp, Hartley, and Hickman arising from
Article III, Sections 6 and 10 of West Virginia’s Constitution. Count V is a common law
claim for battery against Petitioners Stepp, Hartley, and Hickman. Likewise, count VI is
also a common law claim for negligence against the same Petitioners. Finally, count VII
was another Monell claim under 42 U.S.C. § 1983 against Petitioner Roane County
Sheriff’s Department for excessive force, which was also dismissed.

               The claims against Petitioners West Virginia State Police (Count III) and the
Roane County Sheriff’s Department (Count VII) sought no relief under the provisions of
Article III, Section 10. The claims against Petitioner Starsick do not assert any causes of
action arising from provisions of the West Virginia Constitution.

                                              2
of action for excessive force under the substantive due process clause contained in Article

III, Section 10 of West Virginia’s Constitution. After granting summary judgment in favor

of Petitioners Stepp and Hartley on those grounds, the district court certified the two

questions outlined above to this Court.



                             II. STANDARD OF REVIEW

              “‘A de novo standard is applied by this Court in addressing the legal issues

presented by a certified question from a federal district or appellate court.’ Syllabus Point

1, Light v. Allstate Ins. Co., 203 W. Va. 27, 506 S.E.2d 64 (1998). Syllabus Point 1,

Martinez v. Asplundh Tree Expert Co., 239 W. Va. 612, 803 S.E.2d 582 (2017).’” Syllabus

Point 1, Fields v. Mellinger, 244 W. Va. 126, 851 S.E.2d 789 (2020). “‘This Court

undertakes plenary review of legal issues presented by certified question from a federal

district or appellate court.’ Syllabus Point 1, Bower v. Westinghouse Elec. Corp., 206 W.

Va. 133, 522 S.E.2d 424 (1999).” Syllabus Point 1, Sheehan v. Mortg. Elec. Registration

Sys., Inc., 244 W. Va. 106, 851 S.E.2d 769 (2020).



                                     III. ANALYSIS

              The district court has requested that we answer the following questions:

                     First, does West Virginia apply to its own Constitution
              the United States Supreme Court’s rule as established in
              Graham v. Connor, 490 U.S. 386 (1989) and United States v.
              Lanier, 520 U.S. 259 (1997), which requires a constitutional
              claim that is covered by a specific constitutional provision to
              be analyzed under the standard specific to that provision and
              not under substantive due process?

                                             3
                     Second, if answered in the affirmative, is a claim
              brought under Article III, Section 10 of the West Virginia
              Constitution considered redundant where Plaintiffs also
              alleged an Article III, Section 6 claim but are no longer allowed
              to pursue Article III, Section 6 as an avenue for relief?

Upon our review of the record, we believe the questions to be appropriately framed by the

district court and we will answer them as drafted.



              The questions are presented in light of Graham and Lanier, in which the

Supreme Court concluded that claims of excessive force during the course of an arrest,

investigatory stop, or other seizure, are analyzed not as due process claims, but under the

specific provision in which they are enumerated – the search and seizure clause. In other

words, the Supreme Court has concluded that the right to be free from excessive force in

those circumstances is guaranteed by the search and seizure clause, not general notions of

due process. The federal district court poses to us the question of whether a claim for

excessive force under the constitution of West Virginia must likewise be alleged as a

violation of the specific protections against unreasonable searches and seizures enumerated

in Article III, section 6 of the Constitution of West Virginia, rather than the broader due

process protections set forth in Article III, section 10 of the Constitution of West Virginia.



              Similarly, in the second certified question posed by the federal district court,

we are asked, in light of our recent holding in Fields that no private right of action for

money damages exists for violations of the search and seizure clause in our state


                                              4
Constitution, Article III, Section 6, if claims made under the due process clause are

duplicative, or if Respondent may nonetheless find an alternate remedy under Section 10.

See Syllabus Point 3, Fields.



              To answer these questions, we will consider not only the relevant provisions

of West Virginia’s Constitution, but also those contained in the United States Constitution,

and the precedent of this Court and the federal courts. The Due Process Clause in West

Virginia’s Constitution provides, “[n]o person shall be deprived of life, liberty, or property,

without due process of law, and the judgment of his peers.” W. VA. CONST. art. III § 10.

“Inherent in the due process clause of the State Constitution are both the concept

of substantive due process and the concept of equal protection of the laws.” State ex rel.

Harris v. Calendine, 160 W. Va. 172, 179, 233 S.E.2d 318, 324 (1977) (footnote omitted).



              We must look to the plain language of Article III, Section 10, to determine if

it allows for a cause of action for excessive force by police officers. See State ex rel.

Mountaineer Park, Inc. v. Polan, 190 W. Va. 276, 283, 438 S.E.2d 308, 315 (1993) (“As

in every case involving the application or interpretation of a constitutional provision,

analysis must begin with the language of the constitutional provision itself.”). In making

such a determination, we are mindful that “‘[c]ourts are not concerned with the wisdom or

expediencies of constitutional provisions, and the duty of the judiciary is merely to carry

out the provisions of the plain language stated in the constitution.’ Syllabus point 3, State

ex rel. Casey v. Pauley, 158 W. Va. 298, 210 S.E.2d 649 (1975).” Syllabus Point 2, Fields.

                                              5
              This Court has previously recognized, under a very unique set of facts, a

private cause of action under Article III, Section 10 of our constitution. See Syllabus Point

2, Hutchison v. City of Huntington, 198 W. Va. 139, 479 S.E.2d 649 (1996). In Hutchison,

the plaintiff sought and received damages he incurred as a result of delays caused by the

Huntington City Council requiring him to overcome several procedural hurdles in order to

obtain a building permit. Id., 198 W. Va. at 146-7, 479 S.E.2d at 656-7. Our decision in

Hutchison was clearly focused on damages flowing from a denial of procedural due

process. See id., 198 W. Va. at 150 n.21, 479 S.E.2d at 657 n.21. Reviewing the facts in

Hutchison, as well as the fact that Hutchison dealt with procedural, rather than substantive,

due process, we find that it provides little guidance in the case at bar. Indeed, we can

identify no precedents allowing for recovery of monetary damages from excessive force

by police officers under the substantive due process clause contained in Article III, Section

10.



              The United States Supreme Court has analyzed substantive due process

claims alleging excessive force by police officers and we find that analysis to be instructive.

We note that the district court expressly sought this Court’s opinion on whether the

holdings of the United States Supreme Court in Graham and Lanier would apply to claims

of excessive force by police officers seeking monetary damages under Article III, Section

10 of West Virginia’s Constitution. Accordingly, we will now examine the body of law

developed under our federal Constitution regarding this issue.

                                              6
              The due process clause of the Fourteenth Amendment states, in relevant part,

“nor shall any State deprive any person of life, liberty, or property, without due process of

law. . . .” Interpreting this provision, Graham decided the question of “what constitutional

standard governs a free citizen’s claim that law enforcement officials used excessive force

in the course of making an arrest, investigatory stop, or other ‘seizure’ of” such free citizen.

Graham, at 388. Ultimately, this question comes down to whether such claims should be

resolved under the Fourteenth Amendment’s substantive due process clause or under the

Fourth Amendment’s “objective reasonableness” standard. Id. To determine which

provision applies “[i]n addressing an excessive force claim [the analysis] begins by

identifying the specific constitutional right allegedly infringed.” Id, at 394.

              In most instances, that will be either the Fourth Amendment's
              prohibition against unreasonable seizures of the person, or the
              Eighth Amendment's ban on cruel and unusual punishments,
              which are the two primary sources of constitutional protection
              against physically abusive governmental conduct. The validity
              of the claim must then be judged by reference to the specific
              constitutional standard which governs that right, rather than to
              some generalized “excessive force” standard.

Id. Following a broad discussion of these rights, the Supreme Court held:

              [T]hat all claims that law enforcement officers have used
              excessive force—deadly or not—in the course of an arrest,
              investigatory stop, or other “seizure” of a free citizen should
              be analyzed under the Fourth Amendment and its
              “reasonableness” standard, rather than under a “substantive
              due process” approach. Because the Fourth Amendment
              provides an explicit textual source of constitutional protection
              against this sort of physically intrusive governmental conduct,
              that Amendment, not the more generalized notion of


                                               7
              “substantive due process,” must be the guide for analyzing
              these claims.

Id., at 395 (emphasis in original). Following Graham, the United States Supreme Court

clarified that “Graham simply requires that if a constitutional claim is covered by a specific

constitutional provision, such as the Fourth or Eighth Amendment, the claim must be

analyzed under the standard appropriate to that specific provision, not under the rubric of

substantive due process.” United States v. Lanier, 520 U.S. 259, 272 n.7 (1997).



              Our research shows that other states have adopted the Graham and Lanier

standard for claims seeking monetary damages for excessive force by police officers under

their respective constitutions. See Randall v. Peaco, 927 A.2d 83, 89 (Md. Ct. Spec. App.

2007) (a “claim is assessed under Fourth Amendment jurisprudence, rather than notions of

substantive due process....”); Lum v. Koles, 314 P.3d 546, 556 n.38 (Alaska 2013)

(“constitutional violations should be addressed ‘by reference to the specific constitutional

standard which governs that right, rather than to some generalized ‘excessive force’

standard.”). Additionally, the United States District Court for the Southern District of West

Virginia has reasoned that this Court would follow Graham. “[A]ll claims that law

enforcement officers used excessive force in the course of an arrest should be analyzed

under Article III, Section 6, the state counterpart to the Fourth Amendment, rather than

under a substantive due process approach.” Schoonover v. Clay Cty. Sheriff's Deptartment

[sic], No. 2:19-CV-00386, 2020 WL 2573243, at *9 (S.D.W. Va. May 21, 2020). Despite




                                              8
Respondent’s argument that the West Virginia Constitution provides more protections than

the federal Constitution, we agree with Schoonover. Indeed, we have previously held that:

                      The provisions of our constitution relating to
              unreasonable search and seizure and protecting one accused of
              crime from being compelled to be a witness against himself,
              being substantially the same as the corresponding provisions
              of the federal constitution and taken therefrom, should be given
              a construction in harmony with the construction of the federal
              provisions by the Supreme Court of the United States.

Syllabus Point 2, State v. Andrews, 91 W. Va. 720, 114 S.E. 257 (1922).



              We now turn to our maxims of statutory and constitutional interpretation.

This Court, in the context of statutory interpretation, has recognized that specific statutes

control over general statutes:

                      This Court has previously held, “The general rule of
              statutory construction requires that a specific statute be given
              precedence over a general statute relating to the same subject
              matter[.]” Syllabus Point 1, in part, UMWA by Trumka v.
              Kingdon, 174 W. Va. 330, 325 S.E.2d 120 (1984). Accord
              Tillis v. Wright, 217 W. Va. 722, 728, 619 S.E.2d 235, 241
              (2005) (“[S]pecific statutory language generally takes
              precedence over more general statutory provisions.”); Bowers
              v. Wurzburg, 205 W. Va. 450, 462, 519 S.E.2d 148, 160 (1999)
              (“Typically, when two statutes govern a particular scenario,
              one being specific and one being general, the specific provision
              prevails.” (Citations omitted)); Daily Gazette Co., Inc. v.
              Caryl, 181 W. Va. 42, 45, 380 S.E.2d 209, 212 (1989) (“The
              rules of statutory construction require that a specific statute
              will control over a general statute[.]” (Citations omitted)).

Robinson v. City of Bluefield, 234 W. Va. 209, 214, 764 S.E.2d 740, 745 (2014). This

approach to statutory construction is also applicable to issues flowing from constitutional

questions: “[q]uestions of constitutional construction are in the main governed by the same

                                             9
general rules applied in statutory construction.” Syllabus Point 1, Winkler v. State of W.

Va. School Building Authority, 189 W. Va. 748, 434 S.E.2d 420 (1993). From this maxim,

we have held that “[a] specific constitutional provision will be given precedence over a

general constitutional provision relating to the same subject matter where the two cannot

be reconciled.” Syllabus Point 3, State ex rel. Robb v. Caperton, 191 W. Va. 492, 446

S.E.2d 714 (1994).



              The specific constitutional provision in West Virginia’s constitution that

protects citizens from unreasonable searches and seizures provides:

                     The rights of the citizens to be secure in their houses,
              persons, papers and effects, against unreasonable searches and
              seizures, shall not be violated. No warrant shall issue except
              upon probable cause, supported by oath or affirmation,
              particularly describing the place to be searched, or the person
              or thing to be seized.

W. Va. CONST. art III § 6. This language is considerably more specific in protecting the

rights of our citizenry from unreasonable searches and seizures than the broad, general

language, contained in Article III, Section 10. Compare W. Va. CONST. art III § 6 with W.

Va. CONST. art. III § 10. The provisions of Article III, Section 6 provide a specific right

to be protected. The provisions of Article III, Section 10 contain no such specificity.



              Further, we have previously held that the “immediate constitutional interest

protected by a prompt initial appearance is the prohibition against unreasonable searches

and seizures, provided by the Fourth Amendment to the United States Constitution,


                                            10
and Article III, § 6 of the West Virginia Constitution . . . .” Rogers v. Albert, 208 W. Va.

473, 476, 541 S.E.2d 563, 566 (2000). This is because:

                     [D]ue process does not extend any further than the
              constitutional right to avoid unreasonable seizure. As the
              United States Supreme Court stated in Gerstein, “[t]he Fourth
              Amendment was tailored explicitly for the criminal justice
              system, and its balance between individual and public interests
              always has been thought to define the ‘process that is due’ for
              seizures of persons or property in criminal cases, including the
              detention of suspects pending trial.” 420 U.S. 103, 125 n. 27,
              95 S.Ct. 854, 869 n. 27, 43 L.Ed.2d 54; see Baker v.
              McCollan, 443 U.S. 137, 142–46, 99 S.Ct. 2689, 2693–96, 61
              L.Ed.2d 433 (1979).

Id., 208 W. Va. at 477, 541 S.E.2d at 567.



              Having reviewed the express language of Article III, Sections 6 and 10 of

West Virginia’s Constitution, the United States Supreme Court’s holdings in Graham and

Lanier, and our prior law, we first find there is no separate cause of action for excessive

force by police officers during the course of arrest within the plain language of Article III,

Section 10. Second, as we discuss below, as in Fields, there are clearly other remedies

available to Respondent. Third, this Court has previously held that specific constitutional

provisions should control over general constitutional provisions. Claims of excessive force

by police officers in the course of arrest are governed by the standards of the search and

seizure clause contained in West Virginia’s Constitution, Article III, Section 6. We

therefore hold that claims for excessive force by police officers during the course of arrest,

alleging a violation of West Virginia’s Constitution, must be analyzed under the specific

textual source of such protection, rather than as a broad, general claim under Article III,

                                             11
Section 10 alleging a violation of substantive due process. Accordingly, we answer the

first question in the affirmative.



              In light of our answer to the first question, the district court further inquires

if the Article III, Section 10 claim is redundant. We believe that it is. As we held above,

Respondent’s claim does not arise under broad due process protections but instead is one

arising out of a violation of the right against illegal search and seizure under the specific

constitutional protections in Article III, Section 6. However, we recently held in Fields

that, “West Virginia does not recognize a private right of action for monetary damages for

a violation of Article III, Section 6 of the West Virginia Constitution.” Syllabus Point 3,

Fields.



              In Fields, we answered a certified question from the United States District

Court for the Southern District of West Virginia, asking this Court, “Does West Virginia

recognize a private right of action for monetary damages for violations of Article III,

Section 6 of the West Virginia Constitution?” Fields, 244 W. Va. at 129, 851 S.E.2d at

792. We answered this question in the negative, finding that “West Virginia does not

recognize a private right of action for monetary damages for a violation of Article III,

Section 6 of the West Virginia Constitution.” Syllabus Point 3, Fields. This holding was

based upon the absence of any language in the Constitution providing a monetary remedy

for violations of Article III, Section 6, the absence of a statutory scheme like that found in

42 U.S.C. § 1983 allowing for monetary damages to be recovered for violations of its

                                             12
provisions, and the fact that there were alternative remedies available. See id., 244 W. Va.

at 129-136, 851 S.E.2d at 792-799.



              Fields was decided by this Court just over a year ago. The judicial doctrine

of stare decisis applies to its holding. As such,

                     An appellate court should not overrule a previous
              decision recently rendered without evidence of changing
              conditions or serious judicial error in interpretation sufficient
              to compel deviation from the basic policy of the doctrine of
              stare decisis, which is to promote certainty, stability, and
              uniformity in the law.

Syllabus Point 2, Dailey v. Bechtel Corp., 157 W. Va. 1023, 207 S.E.2d 169 (1974). Our

decision in Fields certainly fits the definition of “recently rendered” and there is no basis

for deviation from such holding. See Woodrum v. Johnson, 210 W. Va. 762, 766 n. 8, 559

S.E.2d 908, 912 n. 8 (2001).



              Respondent argues that Fields requires a finding that there is a separate and

distinct cause of action under the general due process clause, since this Court has foreclosed

claims for monetary damages under Article III, Section 6. Respondent further argues that

the same reasoning applied in Graham and Lanier should not apply here since the

alternative remedies for violation of the federal Constitution, namely actions under 42

U.S.C. § 1983, are not available for violations of the West Virginia Constitution.

Important, however, is that in Fields, there were other remedies available:

              Fields has asserted state law claims for negligence in the hiring,
              retention, and/or supervision of employees; battery; and

                                             13
              outrageous conduct/intentional infliction of mental, physical,
              and emotional distress. He also has asserted federal claims for
              excessive force under United States Code title 42 section 1983;
              a Monell claim and supervisory liability under United States
              Code title 42 section 1983; and unlawful conspiracy
              under United States Code title 42 sections 1983 & 1985.

Fields, 244 W. Va. at 136, 851 S.E.2d at 799. Likewise, in this matter, there remain federal

claims for excessive force and supervisory liability under 42 U.S.C. § 1983, and state

common law claims for battery and negligence. 2 Our holding in Fields is applicable here

and there is no cause of action for monetary damages for excessive force by police officers

under Article III, Section 6. Accordingly, we answer the second certified question in the

affirmative, that claims under Article III, Section 10 of the West Virginia Constitution are

duplicative of claims brought under Article III, Section 6.



                                   IV. CONCLUSION

              Based upon our analysis, we answer both of the certified questions in the

affirmative as follows:

              Question One:        First, does West Virginia apply to its own Constitution

the United States Supreme Court’s rule as established in Graham v. Connor, 490 U.S. 386

(1989) and United States v. Lanier, 520 U.S. 259 (1997), which requires a constitutional




              2
               Although these claims remain in the district court, our holding here should
not be read as to indicate any position as to whether Respondent will prevail on those
claims.
                                            14
claim that is covered by a specific constitutional provision to be analyzed under the

standard specific to that provision and not under substantive due process?

              Answer:        Yes. West Virginia applies the Rule stated in Graham and

Lanier to its own constitution and claims for excessive force by police officers during the

course of arrest, alleging a violation of West Virginia’s Constitution, must be analyzed

under the specific textual source of such protection, rather than as a broad, general claim

under Article III, Section 10 alleging a violation of substantive due process.


              Question Two: Second, if answered in the affirmative, is a claim brought

under Article III, Section 10 of the West Virginia Constitution considered redundant where

Plaintiffs also alleged an Article III, Section 6 claim but are no longer allowed to pursue

Article III, Section 6 as an avenue for relief?

              Answer:        Yes. In light of our holding in Fields v. Mellinger, a claim for

excessive force by police officers brought under Article III, Section 10 of our constitution

is redundant to a claim brought under Article III, Section 6.



                                                             Certified Questions Answered.




                                              15